Citation Nr: 0518165	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-00 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbosacral spine, with L5-S1 
spondylolisthesis, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  This case was previously before the 
Board and was remanded in April 2004.


FINDING OF FACT

The veteran's degenerative disc disease of the lumbosacral 
spine, with L5-S1 spondylolisthesis, results in persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm with little 
intermittent relief.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 60 
percent (but no higher) for the veteran's service-connected 
degenerative disc disease of the lumbosacral spine, with L5-
S1 spondylolisthesis, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2002), Diagnostic Codes 5290, 5293, 
8511 (2003), 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 
5243).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating for his claim.  The March 2002 and April 
2004 letters from the RO, October 2002 statement of the case, 
and the November 2004 supplemental statement of the case 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

The Board also notes that the March 2002 and April 2004 
letters from the RO directed the veteran to submit any 
pertinent evidence in his possession.  In addition, he was 
advised to identify any source of evidence and that VA would 
assist him in requesting such evidence.  The Board believes 
that a reasonable inference from such communication was that 
the veteran must also furnish any pertinent evidence he 
himself may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the veteran and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board also notes that the United States Court of Appeals 
for Veterans Claims has held that a VCAA notice letter must 
be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, the 
initial VCAA notice was provided in March 2002 and the rating 
decision from which this appeal arises was issued in June 
2002.  Thus, the VCAA notice was timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA treatment reports.  As the record reflects 
that the veteran has been afforded VA examinations with 
respect to his claim, the Board finds that the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with this claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected low back warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The veteran's claim of entitlement to service connection for 
a low back disorder was received at the RO in May 1997.  A 
July 1997 rating decision granted the veteran service 
connection for mild spondylolisthesis, lumbar spine, and 
assigned a schedular evaluation of zero percent disabling 
under 38 C.F.R. § § 4.71a, Diagnostic Codes 5299-5295, 
effective from April 4, 1997, the day following his discharge 
from active military service.  

The veteran's request for an increased evaluation was 
received at the RO on June 29, 1998.  In a November 1998 
rating decision, the veteran was granted a 20 percent rating 
for degenerative disc disease with mild spondylolisthesis, 
L5-S1, lumbosacral spine, under 38 C.F.R. § § 4.71a, 
Diagnostic Codes 5293-5292, effective from June 29, 1998.  
The veteran disagreed with this determination, claiming that 
his low back impairment more adequately reflected an 
evaluation of 40 percent disabling.  By an August 1999 rating 
decision, his schedular rating was increased to 40 percent 
disabling, effective from June 29, 1998; thereby resolving 
the veteran's disagreement with the November 1998 rating 
decision.  

The present appeal arises from a request for an increased 
evaluation received from the veteran on February 26, 2002.  

VA outpatient treatment records, dated from December 2000 to 
February 2003, reflect treatment for recurrent back 
complaints.  These records show that the veteran was given 
instruction on back care management and was provided with 
statements suggesting that he be put on light duty with no 
heavy lifting at his job with the postal service.  A May 2002 
magnetic resonance imaging (MRI) report includes findings of 
moderate diffuse disc bulge at the L5-S1 level with no 
evidence of focal disc herniations and no severe acquired 
canal stenosis.  Additionally, a February 2003 report of 
neurology examination reflects that the veteran complained of 
right sided back pain with shooting pain down the right side 
to the knee.  He also complained of fatigue when standing for 
too long.  The veteran denied bowel/bladder incontinence and 
reported no sensory complaints or focal weakness.  The 
examiner concluded that the veteran's electrodiagnostic study 
results were abnormal.  The examiner noted that the presence 
of positive sharp and fibrillation potentials in the right 
paraspinals is consistent with moderately severe acute L5-S1 
radiculopathy on the right.

An April 2002 report of VA examination notes that the veteran 
was employed as a letter carrier at the United States Postal 
Service and had been on light duty for the previous two years 
because of his back problems.  The veteran's low back 
symptoms included chronic, intermittent, daily back pain, 
primarily on the right, with right sciatica to the right mid-
posterior thigh.  Upon physical examination, the veteran 
initially had a limp favoring his right lower extremity and 
his gait normalized as he arrived at the examination room.  
The examiner noted that the veteran stood with his right foot 
forward approximately 3 inches and that full weight bearing 
was taken on the left leg.  It is further noted that the 
veteran felt discomfort in his right upper lumbar musculature 
when his feet were placed together.  Range of motion testing 
revealed forward flexion to 45 degrees, extension to 25 
degrees, 35 degrees of lateral rotation bilaterally, and 30 
degrees of lateral bending bilaterally.  Motion was limited 
by pulling pain in the right lumbar area.  Deep tendon 
reflexes were 2+ in the lower extremities at the knees and 
ankle, straight leg raises were negative bilaterally, and 
neurovascular was intact to the lower extremities.  Romberg 
and pronator drift were negative and the veteran was able to 
heel and toe walk and do a heel-shin maneuver.  The diagnosis 
was chronic lumbosacral strain with degenerative disc disease 
and right sciatica.  Radiology examination revealed mild, 
grade 1, anterior listhesis of L5 on S1 with no acute 
fractures.

During his September 2003 Travel Board hearing, the veteran 
testified that his low back disorder is productive of 
constant right sided pain which increases in severity at 
night and radiates down into his leg.  In addition, the 
veteran reported that he had been on light duty at work and 
missed almost seven months, until his vacation and sick leave 
were completely depleted.  

A June 2004 report of VA neurologic examination notes that 
the veteran complained of constant back pain which is never 
less than 6 out of 10 in intensity and which radiates down 
the right lateral thigh above the knee on a daily basis.  The 
veteran also complained of tightness in the paravertebral 
musculature.  It is noted that the veteran occasionally drags 
is right foot and experiences occasional right foot weakness.  
The examiner noted that the veteran does not have periods of 
incapacitation and is not bedridden.  Upon physical 
examination, the veteran was observed to ambulate with a 
marked antalgic gait, favoring his right leg, and he had 
difficulty with toe walk and heel walk.  There was tenderness 
in the L5-S1 paravertebral musculature, with spasm in the 
right paravertebral region.  Range of motion testing revealed 
forward flexion to 75 degrees, extension to 30 degrees, right 
lateral flexion to 20 degrees, left lateral flexion to 30 
degrees, right lateral rotation to 15 degrees, and left 
lateral to 35 degrees.  Right lateral flexion and left 
lateral rotation provoked pain in the low back, straight leg 
raising was positive and provoked pain in the low back and 
right leg.  Sensation was intact to light touch and deep 
tendon reflexes were 1+ in the ankle jerks and knee jerks, 
bilaterally.  Dorsiflexion and plantar flexion were intact 
and the extensor hallucis longus musculature was 4/5 on the 
right and 5/5 on the left.  The assessment was lumbar strain, 
with lumbar radiculopathy.  

Additionally, while addressing the rating criteria, the 
examiner noted that the veteran had a positive Goldthwaite's 
sign, less movement than normal, excess fatigability, some 
incoordination, pain on movement, instability, and 
disturbance of locomotion.  The examiner stated that the 
veteran had slight-to-moderate limitation of motion of the 
lumbar spine.  Significantly, the examiner concluded that, 
although the veteran had pronounced intervertebral disc 
syndrome with symptoms compatible with sciatic neuropathy, 
pain, and demonstrable muscle spasm with little intermittent 
relief; there was no absent ankle jerk.  In addition, the 
examiner noted that the veteran had limitation of 
occupational function related to his spine.

As noted above, the veteran's service-connected low back 
disability has been rated by the RO under the provisions of 
Diagnostic Codes 5293 and 5292.  VA issued new regulations 
for rating disabilities under Code 5293, which became 
effective September 23, 2002.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The criteria under both Diagnostic Codes 
will be considered.  The diagnostic criteria for rating 
disabilities of the spine were also recently revised, 
effective September 26, 2003.  68 Fed. Reg. 51454-51458 
(August 27, 2003).  However, the criteria for rating 
intervertebral disc syndrome remained essentially the same as 
the criteria effective September 23, 2002, although the code 
number was changed to Diagnostic Code 5243.

Under the pre-September 23, 2002, version of Diagnostic Code 
5293, a rating of 40 percent is warranted with intervertebral 
disc syndrome that is severe with recurring attacks and 
intermittent relief.  A rating of 60 percent is warranted 
where the intervertebral disc syndrome is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

Under the new regulatory provision, a rating of 40 percent is 
warranted with intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A rating of 60 percent is warranted where the intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
requires treatment.  67 Fed. Reg. 54345-54349 (August 22, 
2002).  The medical evidence of record does not indicate that 
the veteran has incapacitating episodes.  Moreover, the June 
2004 report of VA examination specifically notes that the 
veteran does not experience incapacitating episodes.  Without 
objective evidence of any incapacitating episodes during the 
last year, the veteran would not be entitled to a compensable 
rating under the new regulatory Diagnostic Code 5293.  
Therefore, a rating in excess of 40 percent under the new 
criteria is not warranted.

The veteran has not met the requirements for a rating in 
excess of 40 percent under the new schedular criteria for 
Diagnostic Code 5293.  However, the Board finds that the 
evidence suggests that the veteran has met the criteria for 
the next higher rating of 60 percent disabling under the old 
rating criteria.  The veteran has reported constant right 
sided low back pain which radiates into his right leg and the 
medical evidence, to include two VA neurologic examination 
reports, reflect findings of radiculopathy and muscle spasm.  
Specifically, the February 2003 report of neurology 
examination notes that the presence of positive sharp and 
fibrillation potentials in the right paraspinals is 
consistent with moderately severe acute L5-S1 radiculopathy 
on the right.  Moreover, the June 2004 examination report 
specifically includes the conclusion that the veteran has 
pronounced intervertebral disc syndrome with symptoms 
compatible with sciatic neuropathy, pain, and demonstrable 
muscle spasm with little intermittent relief.  

Under the criteria prior to September 26, 2003, the maximum 
rating is 40 percent for limitation of motion of the lumbar 
spine (38 C.F.R. § 4.71a, Diagnostic Code 5292) as well as 
for chronic lumbosacral strain (Code 5295).  Moreover, 
although the criteria for spine disabilities changed 
effective September 26, 2003, a rating in excess of 40 
percent is not warranted under the revised criteria unless 
there is unfavorable ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (2004).  With respect to the 
present claim, there is no evidence to suggest a finding of 
ankylosis, unfavorable or otherwise, and the veteran does not 
claim the presence of such impairment.  Thus, the highest 
rating that the veteran is entitled to is 60 percent under 
the old criteria of Diagnostic Code 5293.  The Board notes 
that the General Counsel has determined that (former) 
Diagnostic Code 5293 contemplates limitation of motion.  As 
such, a separate rating for arthritis of the lumbar spine in 
this situation would be inappropriate.  VAOPGCPREC 36-97.

Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board finds that a 60 percent rating under the old 
version of Diagnostic Code 5293 is warranted.  This is the 
highest available rating under this code, and no other 
Diagnostic Code addressing disabilities of the spine is 
applicable.




ORDER

Entitlement to a 60 percent rating for the veteran's service-
connected degenerative disc disease of the lumbosacral spine, 
with L5-S1 spondylolisthesis, is warranted.  To this extent, 
the appeal is granted.



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


